Office of Chief Counsel
Internal Revenue Service

memorandum
CC:ITA:B01:SDwyer
POSTN-109627-20

Number: AM 2020-003
Release Date: 5/15/2020
UILC:

263.00-00

date:

April 27, 2020

to:

from:

subject:

Jill Yamasaki
Subject Matter Expert
(Corporate Distributions & Adjustments Practice Network)
John Moriarty
Associate Chief Counsel
(Income Tax & Accounting)

Treatment of Costs Facilitative of an Initial Public Offering
This memorandum responds to your request for assistance. This advice may not be
used or cited as precedent.
ISSUE
May a taxpayer deduct its previously capitalized costs that facilitated an initial public
offering (IPO) as an abandonment loss under section 165 of the Internal Revenue Code
when the taxpayer later ceases to be a publicly traded company as a result of a take
private transaction?
CONCLUSION
No, a taxpayer may not deduct under section 165 previously capitalized costs that
facilitated an IPO when the taxpayer later ceases to be a publicly traded company as a
result of a take private transaction. The costs are capitalized via netting against the
proceeds, so there is no amount to later recover.
FACTS AND BACKGROUND
In Year 1, Taxpayer was a privately-held company. In Year 2, Taxpayer began planning
an IPO and ultimately completed the offering and became a publicly traded company.
Also in Year 2, Taxpayer incurred a number of costs in connection with the IPO. The
costs included legal, accounting, investment banking, underwriting, printing, and
regulatory and filing fees. Taxpayer capitalized the costs as a separate and distinct

POSTN-109627-20

2

asset. Taxpayer did not net the costs against the proceeds from the stock issuance. In
Year 3, Taxpayer ceased to be a publicly traded company as a result of a take private
transaction. Also in Year 3, Taxpayer deducted as an abandonment loss under section
165 the costs incurred in connection with the IPO from Year 2.
LAW
Section 165(a) provides there shall be allowed as a deduction any loss sustained during
the taxable year and not compensated for by insurance or otherwise. To be deductible,
a loss must be evidenced by a closed and completed transaction, fixed by an
identifiable event, and sustained during the year. Treas. Reg. § 1.165-1(b). Further, only
a bona fide loss may be deducted. Substance and not mere form governs in
determining a deductible loss.
Deductions for abandonment losses are not specified in section 165. However, § 1.1652(a) provides that a loss is deductible under section 165(a) if it is incurred in a business
or in a transaction entered into for profit and arising from the sudden termination of the
usefulness in such business or transaction of any nondepreciable property, in a case
where such business or transaction is discontinued or where such property is
permanently discarded from use therein.
Section 165(b) provides that, for purposes of section 165(a), the basis for determining
the amount of the deduction for any loss shall be the adjusted basis provided in section
1011 for determining the loss from the sale or other disposition of property.
Section 263(a)(1) provides that no deduction shall be allowed for any amount paid out
for new buildings or for permanent improvements or betterments made to increase the
value of any property or estate.
Section 1.263(a)-5(a) provides, in part, that a taxpayer must capitalize an amount paid
to facilitate an acquisition of a trade or business, a change in the capital structure of a
business entity, and certain other transactions.
Section 1.263(a)-5(a)(8) provides that a taxpayer must capitalize an amount paid to
facilitate a stock issuance.
Section 265 provides that no deduction shall be allowed for any amount otherwise
allowable as a deduction which is allocable to one or more classes of income other than
interest (whether or not any amount of income of that class or classes is received or
accrued) wholly exempt from the taxes imposed by this subtitle, or any amount
otherwise allowable under section 212 (relating to expenses for production of income)
which is allocable to interest (whether or not any amount of such interest is received or
accrued) wholly exempt from the taxes imposed by this subtitle.
Section 1.265-1(a)(1) provides that no amount shall be allowed as a deduction under
any provision of the Code for any expense or amount which is otherwise allowable as a

POSTN-109627-20

3

deduction and which is allocable to a class or classes of exempt income other than a
class or classes of exempt interest income.
Section 1032 provides that no gain or loss shall be recognized to a corporation on the
receipt of money or other property in exchange for stock (including treasury stock) of
such corporation.
Section 1.1032-1(a) provides that the disposition by a corporation of shares of its own
stock, including treasury stock, for money or other property does not give rise to taxable
gain or deductible loss to the corporation regardless of the nature of the transaction or
the facts and circumstances involved. For example, the receipt by a corporation of the
subscription price of shares of its stock upon their original issuance gives rise to neither
taxable gain nor deductible loss, whether the subscription or issue price be equal to, in
excess of, or less than, the par or stated value of such stock.
ANALYSIS
A. Capitalization
Taxpayer claims that (i) the costs created a distinct, nonamortizable intangible asset
that must be capitalized, and (ii) when Taxpayer became privately held, certain
synergistic and resource benefits it enjoyed as a public company ceased to exist, and
the basis in the separate asset created by the costs became recoverable as an
abandonment loss under section 165.
Taxpayer asserts that the Supreme Court’s decision in Indopco v. Commissioner, 503
U.S. 79 (1992), and the § 1.263(a)-5 regulations overturned the IRS’s historical view
that stock issuance costs are “netted” against the proceeds. Taxpayer claims that the
IPO costs resulted in future benefits to the Company and can be viewed the same as
expenses incurred in the purchase of an asset. As a result, Taxpayer states that the
IPO costs must be capitalized as a separate and distinct asset, which it retains basis in.
Next, Taxpayer asserts that a deduction under section 165 is appropriate once the
synergistic and resource benefits that required capitalization no longer exist.
Specifically, Taxpayer claims that as a result of the take-private transaction, it no longer
benefited from the resource benefits that it enjoyed as a public company, including the
ability to raise capital quickly to fund strategic acquisitions, an enhanced public profile,
name recognition, and the ability to attract management and employees. Because a
loss under section 165 may be available to taxpayers upon abandoning certain
transactions, Taxpayer claims an abandonment loss is appropriate here even though
Taxpayer did not abandon its plan to undertake an IPO.
An IPO refers to the first time a company offers its shares of capital stock to the general
public. Underwriters are the investment banks that manage and sell the IPO for the
company. An IPO helps to establish a trading market for the company’s shares. In
conjunction with an IPO, a company usually applies to list its shares on an established

POSTN-109627-20

4

stock exchange, such as the New York Stock Exchange or NASDAQ. See SEC Pub.
No. 133.
It is well established that a corporation may not deduct or amortize costs incurred in
connection with issuing its capital stock. See, e.g., McCrory Corp. v. United States, 651
F.2d 828 (2d Cir. 1981) (stating that costs incident to the issuance of stock or in raising
capital are nondeductible capital outlays). Costs incurred in preparation for public
offering of stock are considered costs incurred to sell the offered stock. Davis v.
Commissioner, 151 F.2d 441 (8th Cir. 1945). Such costs offset or reduce the proceeds
of the sale of the stock. See Revenue Ruling 79-2.
The Supreme Court’s decision in Indopco did not overturn, and is not contrary to this
analysis. In Indopco, the Court held, “The expenses that National Starch incurred in
Unilever's friendly takeover do not qualify for deduction as ‘ordinary and necessary’
business expenses under § 162(a). The fact that the expenditures do not create or
enhance a separate and distinct additional asset is not controlling; the acquisitionrelated expenses bear the indicia of capital expenditures and are to be treated as such.”
Indopco, 503 U.S. at 90. The expenses at issue included investment banking fees and
legal fees incurred in facilitating a reverse subsidiary cash merger. Id. at 81-82. The
Court disagreed with National Starch’s contention that CIR v. Lincoln Savings & Loan
Ass’n, 403 U.S. 345 (1971), “announced an exclusive test for identifying capital
expenditures, a test in which ‘creation or enhancement of an asset’ is a prerequisite to
capitalization.” Indopco 503 U.S. at 85. The Court clarified, “Lincoln Savings stands for
the simple proposition that a taxpayer’s expenditure that ‘serves to create or enhance ...
a separate and distinct’ asset should be capitalized under § 263. It by no means follows,
however, that only expenditures that create or enhance separate and distinct assets are
to be capitalized under § 263.” Indopco, 503 U.S. at 87-88.
Following Indopco, FMR Corp. & Subs. v. Commissioner, 110 T.C. 402 (1998),
addressed the issue of whether the costs of launching a new mutual fund were
deductible or required to be capitalized. The Tax Court declined to find whether a
separate and distinct asset has been created, but rather held that capitalization was
required because the expected future benefits of managing the fund.
In Indopco, the Court addressed costs incurred in facilitating a merger; it did not
consider stock issuance costs or an IPO let alone overrule the IRS’s position that the
costs relating to an IPO are capitalized via netting the costs against the proceeds. Our
historical position remains unchanged and is consistent with Indopco.
This position is also consistent with § 1.263(a)-5, which provides that stock issuance
costs must be capitalized. The stock issuance costs are capitalized via reducing the
proceeds from the stock issuance. The stock issuance costs do not create a separate
and distinct intangible asset, which Indopco confirms is not required for capitalization.
Our position is not changed by § 1.263(a)-5(g)(3) being reserved. While Notice 2004-18
solicited comments on the possible treatment of capitalized costs, including stock
issuance costs, no regulations or separate guidance have been issued which allow for

POSTN-109627-20

5

the recovery of such costs. Notably, the preamble to the final regulations states that the
Service and the Treasury Department will consider whether amounts required to be
capitalized for covered transactions. including perhaps, certain stock issuance costs,
should be eligible for the 15-year safe harbor amortization period described in
§ 1.167(a)-3(b). By its very definition, a safe harbor is a provision that allows an action
even though the action may not be in accord with a statute or law. Providing a safe
harbor, or simply considering providing a safe harbor, does not change the law. It is
merely a mechanism to simplify tax administration. Moreover, § 1.167(a)-3(b) has not
been amended to apply to amounts required to be capitalized by § 1.263(a)-5.
Stock issuance costs in the context of an IPO are similar to commissions. Commissions
and other transaction costs paid to facilitate the sale of property are not currently
deductible under section 162 or 212. Instead, the amounts are capitalized costs that
reduce the amount realized in the taxable year in which the sale occurs or are taken into
account in the taxable year in which the sale is abandoned if a deduction is permissible.
See § 1.263(a)-1(e)(1). Even though the costs reduce the amount realized, they are still
considered capitalized. The costs are taken into account in the capital transaction via
reducing the amount realized, and are thus netted against the proceeds.
Moreover, under section 1032 and § 1.1032-1, a corporation does not recognize taxable
gain or deductible loss on the original issuance of its stock. Here, Taxpayer asserts that
it does not receive an actual benefit by netting the stock issuance costs with the stock
issuance proceeds since the proceeds are not includible in income. However, Taxpayer
benefits by not including the proceeds in income. To allow Taxpayer to later recover the
capitalized stock issuance costs would contravene the purpose of section 265, which
was enacted to prevent a taxpayer from obtaining a double advantage by offsetting
taxable income by expenses allocable both to taxable and to tax-free income.
In sum, because the stock issuance costs are capitalized by offsetting the proceeds
from the stock issuance, there is no amount to later recover under section 165.
B. Abandonment Loss
The amount of a loss under section 165 is the adjusted basis in the property. Here,
Taxpayer has no adjusted basis in the stock issuance costs. Thus, there is nothing to
abandon.
Established precedent holds that costs incident to the sale of stock are never
recoverable, except in instances where a planned public offering is abandoned.
Taxpayer’s attempt to analogize going private to altogether abandoning a decision to
undertake an IPO is misplaced. Stock issuance costs may be deductible if the public
offering is abandoned because there are no proceeds available to offset the costs. See
Revenue Ruling 79-2. Taxpayer successfully completed its IPO and became a publicly
traded company. Taxpayer sold its stock and received proceeds from the sale. These
proceeds exceeded and were offset by the expenditures of acquiring them. Thus, even
if Taxpayer had intangible assets to abandon, it would have no basis in them.

POSTN-109627-20

6

Even if Taxpayer did have basis in the intangible benefits that resulted from its IPO, an
abandonment loss under section 165 would not be available to Taxpayer upon
consummation of the take private transaction. No abandonment has occurred because
Taxpayer continues to benefit from once being a publicly traded company even though
it is now privately held. For example, the benefits Taxpayer has identified, such as the
ability to raise capital quickly to fund strategic acquisitions, an enhanced public profile,
name recognition, and the ability to attract management and employees, affected
Taxpayer’s corporate structure. These benefits are not an isolated item which Taxpayer
can abandon. Rather, they have already affected Taxpayer’s corporate structure and
continue to provide benefits to Taxpayer.
In sum, Taxpayer may not deduct under section 165 previously capitalized costs that
facilitated its IPO when Taxpayer later ceases to be a publicly traded company as a
result of a take private transaction. There are no costs to recover and, even if there
were, Taxpayer continues to benefit from once being a publicly traded company.
CASE DEVELOPMENT, HAZARDS AND OTHER CONSIDERATIONS
This writing may contain privileged information. Any unauthorized disclosure of this
writing may undermine our ability to protect the privileged information. If disclosure is
determined to be necessary, please contact this office for our views.
Please call (202) 317-7003 if you have any further questions.

